But by the court.
It is admitted that the seizure was made by the proper officer, without any outrage. 2 Stra. 952. A warrant from a judge or justice is only necessary, where the spirits are hid or concealed, with intent to evade the duties. In such cases, the law authorizes the officers of the revenue, under such warrant, in the presence of a peace officer, to enter into the suspected places. But where the distilled spirits are not branded nor accompanied by a certificate, they are declared forfeited, and the officer may seize them if within his view. § 28. If the defendant, without proper authority, had broken open doors, or had been guilty of unnecessary violence, or gross oppression in his office, he might be punishable in a state court for such misconduct. That misbehaviour is not imputed to him in the present instance.
This court cannot enter into the inquiry, whether the six casks of whiskey were legally seizable or not. It appears by the judgment of a proper tribunal, having full and competent jurisdiction of the matter *234in question, that the whiskey was condemned as forfeited. That sentence is conclusive against the present plaintiff, and cannot be unravelled or revised in any state court, on'principles of established law and sound policy. The plaintiff might have contested the seizure in the District Court of Virginia, by filing his claim there ; and having failed to do so, he is precluded from trying the question in this collateral way. This is no new case. 2 Blackst. Rep. 977. Hard. 194. S. Raym. 336. Carth. 323, 327. 12 Vin. Abr. 95. Authorities may be found in the books wherein the present doctrine is pointedly asserted.
Mr. Brackenridge, pro quer.
Messrs. Ross and Campbell, pro def.
The plaintiff suffered a nonsuit.